Title: From Benjamin Franklin to Francis Bernard, 21 February 1764
From: Franklin, Benjamin
To: Bernard, Francis


Sir
Philada. Feb. 21. 1764
I ought sooner to have answered yours of the 23d past, but the dangerous Riots and Tumults we have lately had here, took up all our Attention.
I hope Mr. Bernard is well with you before this Time. As our Navigation was stopt by the Ice, and it was uncertain when our River would be open, and a good Vessel offer for Boston, I thought it might be best for him to proceed by Land, especially as he could have Col. Elliot’s Company so great a Part of the Journey. They parted, however, at New York, Mr. Bernard meeting there with Company going in the Packet to Rhodeisland.
I have no Receipts for Pickling either Sturgeon or Salmon, but will endeavour to procure you one for Sturgeon. In my Opinion a great deal depends on the kind of Salt to be used. For this I would refer you to Brownrigg’s Book where you may find what Salt the Dutch use for their Herrings. There is an alcaline corrosive Quality in common coarse Salt, which must be corrected by some Acid, in the Boiling or Refining of it. The Dutch use Buttermilk, I think, for that purpose. I am, with great Respect, Your Excellency’s most obedient and most humble Servant
B Franklin
P.S. I send the Account of my Disbursements, which if you please may be paid to Mr. Jonathan Williams, Mercht. Boston, for my Account.
Governor Bernard
 
Endorsed: Dr Franklin Feb. 1764
